West, Associate Justice.
— In Ezell v. Dodson (Tyler term, 1883), this court, after a very careful consideration of the question, held that such property as is derived during marriage, by reason of a personal trespass committed upon the wife, belongs to the community.
In a suit to recover damages for a personal injury done to the wife during marriage, the husband is the proper person to maintain the action. The wife is, ordinarily, neither a proper nor a necessary party to such a suit. It follows, therefore, that the district court was in error, in this case, in refusing to sustain the special exception of the defendant below, which brought in question the right of the wife to join her husband. Sayles & Bassett’s Tex. Pl. & Pr., sec. 278; Stachely v. Pierce, 28 Tex., 335.
For this error the judgment is reversed and the cause remanded for such further action as may be right and proper in the premises. Emmons v. Oldham, 12 Tex., 26; Johnson v. Davis, 7 Tex., 173.
Reversed and Remanded.
[Opinion delivered May 27, 1884.]